PER CURIAM.
By a motion to relinquish jurisdiction, appellant has informed this court that the only issue to be raised in this appeal pertains to the imposition of court costs pursuant to section 27.3455, Florida Statutes (1985), without notice or an opportunity to be heard. The State agrees that the record does not show that appellant received notice of the imposition of costs prior to entry of the written sentence. Therefore, that portion of -the sentence imposing costs pursuant to section 27.3455 is reversed and this cause is remanded for resentencing in accordance with the procedures and holding announced in Lawton v. State, 492 So.2d 404 (Fla. 1st DCA 1986).
ERVIN, NIMMONS and BARFIELD, JJ., concur.